Citation Nr: 1127185	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the loss of smell and taste following pituitary tumor removal surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Son


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claim.  The Veteran moved to California during the pendency of this appeal, and original jurisdiction over this matter was therefore transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be scheduled for a hearing before a Decision Review Officer (DRO) at the RO in Los Angeles, California.    
 
In a July 2010 statement, the Veteran indicated that he had recently moved from Puerto Rico to California, and reported that he wished to appear at a hearing before a DRO at the RO in Los Angeles, California.  In this regard, the Board acknowledges that, in October 2009, the Veteran was afforded a hearing before a DRO at the RO in San Juan, the Commonwealth of Puerto Rico.  Significantly, however, the Board highlights that, pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  Accordingly, because an appellant is entitled to a hearing upon request, this case must be remanded in order for the Veteran to be scheduled for a hearing before a DRO at his local RO.  See 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal hearing before a Decision Review Officer at the RO in Los Angeles, California.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

